UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-7950



In Re:   CHARLES BROWN,

                                                       Petitioner.




                 On Petition for Writ of Mandamus.
                            (CR-99-154)


Submitted:   April 27, 2006                   Decided: May 5, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Charles Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles   Brown   petitions   this   court    for   a    writ   of

mandamus. He seeks review of the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) action and review of his conviction and

sentence reflected in the amended judgment entered in January 2001.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.       See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).           Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Brown is not available by way of

mandamus.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           PETITION DENIED




                                  - 2 -